 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11
     ELENA BATURINA, a Russian                     Case No. 2:18-CV-05886-CBM-AFMx
12 citizen,
                                                   JUDGMENT [JS-6]
13               Petitioner,
                                                   Honorable Consuelo B. Marshall
14        vs.
15 DIETER ABT, a California resident,

16               Respondent.
17

18        Consistent with the Order re Petition of Elena Baturina for an Order To
19 Confirm Arbitration Award and Enter Judgment in Conformity With the Arbitration

20 Award and Motion For Restatement of Petition of Elena Baturina For Order to

21 Confirm Arbitration Award and Enter Judgment in Conformity With the Arbitration

22 Award, the Court enters judgment in favor of Elena Baturina, and against Dieter

23 Abt, in the amount of USD $10,433,771.91 and EUR €40,143.36, which are

24 comprised of the following:

25     Loan Agreement No. 1                                         USD $5,000,000.00
         3% Interest on Capital from 06/30/2011 to 12/30/2011         USD $75,205.48
26
         4% Default interest from 12/31/2011 to 03/14/2014            USD $440,547.95
27       4% Compound interest from 03/14/2014 to 11/05/2018          USD $1,103,782.94
       Loan Agreement No. 2                                         USD $1,500,000.00
28
         2.5% Interest on Capital from 10/08/2011 to 01/31/2013       USD $49,417.81
                                                                  Case No. 2:18-CV-05886-CBM-AFM
                                                                                     JUDGMENT
 1     4% Default interest from 02/01/2013 to 03/14/2014             USD $66,739.73
       4% Compound interest from 03/14/2014 to 11/05/2018            USD $323,416.75
 2
     Loan Agreement No. 3                                           USD $500,000.00
 3     2.5% Interest on Capital from 11/06/2012 to 01/31/2013         USD $2,945.21
       4% Default interest from 02/01/2013 to 03/14/2014             USD $22,246.58
 4     4% Compound interest from 03/14/2014 to 11/05/2018            USD $105,098.56
 5   Loan Agreement No. 4                                          USD $1,000,000.00
       2.5% Interest on Capital from 03/01/2013 to 06/17/2013         USD $7,397.26
 6     4% Default interest from 06/18/2013 to 03/14/2014             USD $29,479.45
 7     4% Compound interest from 03/14/2014 to 11/05/2018            USD $207,494.19
     Total Amounts for Loan Agreements on 11/05/2018              USD $10,433,771.91
 8   Pre-Award Costs and Attorneys’ Fees                           EUR €135,607.98
 9                                     Total Amounts:             USD $10,443,771.91
                                                                   EUR €40,143.36
10

11 DATED: December 19, 2018.

12

13

14                                          Honorable Consuelo B. Marshall
                                            UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2                Case No. 2:18-CV-05886-CBM-AFM
                                                                                   JUDGMENT
